Exhibit 99.2 News Release­­­ Kinross reports record 2008 production and revenue Revenue grows 48%, margins increase 33% year-over-year Cost of sales continues downward trend in fourth quarter Toronto, Ontario, February 18, 2009 –Kinross Gold Corporation (TSX-K; NYSE-KGC) today announced its unaudited results for the fourth quarter and year ended December 31, (This news release contains forward-looking information that is subject to the risks and assumptions set out in our Cautionary Statement on Forward-Looking Information located on page 17 of this news release. All dollar amounts in this news release are expressed in U.S. dollars, unless otherwise noted.) · Gold equivalent production1 was 550,221 gold equivalent ounces in the fourth quarter 2008, an increase of 43% over the fourth quarter 2007. For full-year 2008, gold equivalent production was in line with previously-announced guidance at 1,838,038 gold equivalent ounces, an increase of 16% over 2007. · Revenue was $484.4 million in the fourth quarter, an increase of 72% over the same period last year, with an average realized gold price of $794 per ounce sold compared to $796 per ounce sold in the fourth quarter of 2007. Full-year 2008 revenue was a record $1,617.0 million, a 48% increase over full-year 2007 revenue. The average realized gold price for the full year was $857 per ounce sold. · Cost of sales per gold equivalent ounce2 was $375 in the fourth quarter, a decrease of 11% compared to the same period last year, on sales of 534,945 gold equivalent ounces. Cost of sales per ounce for full-year 2008 was slightly below previously stated guidance at $421, on sales of 1,756,056 gold equivalent ounces. Fourth quarter cost of sales per gold equivalent ounce decreased 8% over the third quarter of 2008. · Kinross’ attributable margin per ounce sold3 was $419 in the fourth quarter, an increase of 11% year-over-year. For full-year 2008, the attributable margin per ounce sold was $436, an increase of 33% over full-year 2007. · Kinross recorded a net loss of $968.8 million, or $1.47 per share, for the fourth quarter 2008, and a net loss of $807.2 million, or $1.28 per share, for full-year 2008. Net earnings for the fourth quarter and full-year were reduced by a net $1,025.6 million ($1.56 per share) and $1,056.0 million ($1.68 per share) respectively, by a goodwill impairment accounting charge of $994.1 million primarily related to goodwill recorded in the 2007 Bema acquisition, plus additional items detailed on page three of this news release. Excluding these items, fourth quarter earnings would have been $56.8 million, or $0.09 per share, and full-year earnings would have been $248.8 million, or $0.40 per share. · Cash flow from operating activities before changes in working capital4 was $222.4 million in the fourth quarter, or $0.34 per share, an increase of 240% per share over the same period last year, and $634.6 million for the full year, or $1.01 per share, an increase of 80% per share over full-year 2007.Cash and short-term investment balances were $525.1 million at December 31, 2008 comparedwith $561.2 million at December 31, 2007. · On February 5, 2009 Kinross completed an offering of common shares at a price of US$17.25 per share. The underwriters chose to exercise their over-allotment option in full, resulting in a total of approximately 24 million shares being issued for gross proceeds of approximately $415 million. · The Paracatu expansion and Kettle River-Buckhorn commenced production in the fourth quarter of 2008. · On January 8, 2009 Kinross completed its acquisition of the Lobo-Marte project in Chile. The Company will undertake a drilling, design, engineering, and metallurgical testing program with the expectation of upgrading the resource base to an NI 43-101 compliant reserve. · On January 29, 2009 a new mining law officially came into effect in Ecuador, allowingKinross to begin the permittingprocess to recommence advanced exploration work on its Fruta del Norte (FDN) project. · The Board of Directors declared a dividend of $0.04 per share payable on March 31, 2009 to shareholders of record on March 24, 2009. 1 Unless otherwise stated, production figures in this release are based on Kinross’ share of Kupol production (75%). 2 Cost of sales per ounce is defined as cost of sales as per the financial statements divided by the number of gold equivalent ounces sold, both reduced for Kupol sales attributable to a third-party 25% shareholder. 3Attributable margin per ounce sold is defined as average realized gold price per ounce less attributable cost of sales per gold equivalent ounce sold. 4Cash flow before changes in working capital is a non-GAAP measure and is defined as cash flow provided from operating activities before changes in operating assets and liabilities. CEO commentary Tye Burt, Kinross President and CEO, made the following comments in relation to the fourth quarter and year-end 2008 results: “We are proud of what Kinross employees achieved in 2008. Our operations delivered strong performance while our project teams successfully brought three new growth projects into production. The result was record production of 1.8 million ounces, a 48% increase in revenue, and a 33% increase in margins over 2007. As expected, our costs alsodeclined as our new projects came into production, with fourth quarter cost of sales per ounce 8% lower than the previous quarter, and 11% lower than fourth quarter 2007. Our higher margins translated into cash flow of $222.4 million or $0.34 per share before changes in working capital in the fourth quarter of 2008, an increase of 240% in cash flow per share over the fourth quarter of 2007. “With increased production from our growth projects in 2009, we expect to grow production to 2.4 to 2.5 million ounces in 2009. At the same time, we are setting the stage for our next wave of growth.
